Title: From James Madison to Richard Cutts, 5 May 1814
From: Madison, James
To: Cutts, Richard


        
          Dear Sir
          Montpelier May 5. 1814
        
        I have recd. from H. Dearborn an acct. of duties paid for me on wine & brandy arrived at Boston. May I trouble you to convert the inclosed check into a note on that place and forward it to him with a request, that he will keep the articles in his hands, with the exception pointed out to him by Mrs. Madison, till he hears further on the subject.
        Can any thing be done in the case of Mr. Dalton as explained in his letter? Be so good as to confer with the Comr. of the Revenue. I should suppose the amt. of the bond unnecessarily high, but not having by me the act of Congress, I can not tell whether there be any where a power to reduce it; and if there be not, what can be done? If the bond be essential to the tenure of his office, his case is without remedy: If the law be directory only on the point, the failure to give the bond, tho’ not vacating the office, subjects the Ex: to censure as well as to responsibility.
        We found our friends well, and our farm with a flourishing countenance. I perceive however that the Hessian fly is at work in our Wheat fields. Mrs. M. has just recd Mrs. C.’s letter. Remember us both affecy. to her & her little flock, particul⟨arly⟩ to Richard. Affecy.
        
          James Madison
        
      